DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/20/2018, 9/24/2020, 2/10/2021 and 8/17/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the term “about” renders the claim indefinite because it is unclear the exact range (about 14 to about 22 base pairs upstream of the promoter) the claim encompasses. Is 10, 24, 30 intended to be within the claimed range?
Regarding claim 18, the term “about” renders the claim indefinite because it is unclear the exact range (about 10µM to about 10mM) the claim encompasses. Is 1µM, 5µM or 15mM intended to be within the claimed range?
The specification states in paragraph [0020] that a value modified by a term “about” is not to be limited to the precise value specified. As such, the metes and bounds of claims 4 and 18 cannot be determined.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 9-11, 13-15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar and Chernaya (IDS), in view of Chen et al (WO 2006/063355).
Claim 1 is drawn to a method for an in vitro transcription comprising a single step: generating a RNA in a cell free transcription reaction from a double stranded rolling circle amplification (RCA) product comprising tandem repeats of a DNA sequence of interest, and the DNA sequence of interest comprises a promoter and an RNA coding region, and said RCA product is devoid of any extraneous sequences that are required for propagation of a plasmid in a host cell.  
Claim 10 is drawn to method of in vitro transcription comprising generating a double stranded RCA product by RCA a DNA mini-circle comprising of DNA sequence of interest; and generating a RNA in a cell free transcription reaction from the double stranded RCA product, and the DNA sequence of interest comprises a promoter and an RNA coding region, and said mini-circle DNA is devoid of any extraneous sequences that are required for propagation of a plasmid in a host cell.  
st col., lines 1-6, 12-15).  
The teaching from Kumar and Chernaya differs from the claimed method from the starting template is plasmid DNA instead of DNA sequences of tandem repeats that is devoid of extraneous sequences for propagation of a plasmid in a host cell, or mini-circle DNA that devoid of extraneous sequences for propagation of a plasmid in a host cell.  
Chen et al. teach a method of amplifying nucleic acids in cell free biosynthesis using a modified plasmid lacking typical genetic sequences needed for plasmid selection and replication in bacteria as a template (see page 6, 4th paragraph).  Chen et al. teach using streamlined templates offers multiple benefits including elimination of any extraneous sequence that may silence the expression of the sequence of interest; more cost effective due to production of a larger quantity of an expression cassette with less material, a statistical increase in fidelity of the final product and no need for extensive purification (see page 7, 1st paragraph).  Chen et al. demonstrated RCA product generated from minimal template DNA is bioactive (see example 1 and 2).  Chen et al. teach the short expression cassette include an eukaryotic promoter; a sequence encoding an intact gene or fragment thereof, and a transcription termination sequence, but does not contain unnecessary genetic material which is solely used for selection and replication of a plasmid, and by minimizing bacterial genetic material that has no value inside a eukaryotic cell, it is possible to generate high concentrations of high quality, bioactive DNA molecules (see page 12, 3rd paragraph, lines 1-3 and 6-10).
It would have been obvious to an ordinary skilled in the art to replace the plasmid template used in the RCA method taught by Kumar and Chernaya with short expression cassette taught by Chen et al. The ordinary skilled in the art would be motivated to do so because Chen et al. teach elimination of the unnecessary sequences from the template has advantage of avoiding silence of the expression of sequence of interest, more cost effective and increase in fidelity of the final product to produce high concentration of high quality bioactive DNA molecules. The level of skill in the art is high. Absent evidence from the contrary, the ordinary skilled in the art would have reasonable expectation of success to replace the plasmid template with a short expression cassette devoid of bacterial elements for propagation following the combined teaching from Kumar and Chernaya and Chen.  Therefore, the claimed invention of claims 1-3, 10 and 14 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Regarding claim 4, since there is no meaningful limitation to the range as claimed, the teaching from Chen is considered to meet the limitation of transcription termination sequence is upstream of the promoter in the double stranded RCA product because the product is a concatamer and one transcription termination sequence is upstream of the next product (see Figure 2).  
Regarding claims 5 and 15, Kumar and Chernaya teach the GFP gene with a His6 tag (see page 638, 1st col., line 4-6).
Regarding claims 7 and 17, Kumar and Chernaya do not mention there is a transcription termination sequence in the DNA sequence of interest, wherein the transcription of a concatemer of DNA would result in concatamer of RNA.  
Regarding claims 9 and 13, Kumar and Chernaya teach E. coli kit or rabbit reticulocyte extract is used for cell free transcription and translation (see page 638, 1st col., line 18 and line 46).  
Regarding claim 11, Kumar and Chernaya teach the double stranded RCA product is used in the cell free transcription without further processing (see page 638, 1st col., lines 15-16).  
Regarding claim 18, Chen et al. teach using 1 mM dNTPs in RCA reaction (see page 24, line 6).

Claims 8, 12, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar and Chenaya and Chen, as applied to claims 1-5, 7, 9-11, 13-15, 17 and 18 above, and further in view of Nelson et al (2009/0130720).
The teaching of Kumar and Chernaya and Chen has been discussed above.  However, neither reference teach the double stranded RCA product comprise a thioated nucleotide, and the RCA is performed using a random primer mixture comprising a nucleotide analogue such as LNA, PNA, and the random primer mixture has NNatNatNatN*N.
Nelson et al. teach a method for efficient amplification of nucleic acids using partially constrained primers (see abstract).  Nelson et al. teach that in vitro amplification of nucleic acid by rolling circle amplification (RCA) using primer mixtures that comprises nucleotide analogue such as LNA and PNA, and nuclease resistant nucleotide such as thioates would result in efficient amplification and increase specificity (see paragraph [0021], [0047], [0049], [0050], [0062] and [0063]).  Nelson et al. also teach using random hexamers in the primer mixture, and 400µM dNTPs for such amplification method (see paragraph [0092]).  
It would have been obvious to an ordinary skilled in the art that using nucleotide analogue such as LNA or PNA as primer for amplification reaction such as RCA would have the advantage of increased efficiency and specificity based on the teaching of Nelson et al. The ordinary skilled in the art would thus be motivated to use such nucleotide analogue in the method rendered obvious by Kumar and Chernaya and Chen to increase specificity and efficiency of RCA, thus provide more template for the subsequent in vitro transcription and translation reaction.  The ordinary skilled in the art would also be motivated to use modified nucleotide such as thioates in the amplification reaction because such nucleotide are nuclease resistant based on the teaching of Nelson et al.  Using random hexamer in primer mixture would also have been obvious in view of the teaching of Nelson et al.  Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Claims 6 and 16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar and Chernaya and Chen, as applied to claims 1-5, 7, 9-11, 13-15, 17 and 18 above, and further in view of Greenleaf et al (WO2014189768).
The teaching of Kumar and Chernaya and Chen has been discussed above.  However, neither reference specifically mention whether the protein produced in vitro is codon optimized.  
Greenleaf et al. teach a method of display in vitro translated protein in solution or array on solid support (see abstract).  Greenleaf et al. teach that the codon usage in the ORF of the DNA template for in vitro translation may be optimized for expression in the particular cell free expression system chosen for protein translation (see page 3, lines 17-20).  Greenleaf et al. also teach that the DNA template may be amplified by RCA (see page 5, lines 5-13).
It would have been obvious to an ordinary skilled in the art that using codon optimized open reading frame for in vitro transcription and translation is desirable because it will increase the translational efficiency as evidenced by the teaching of Greenleaf et al. The ordinary skilled in the art would thus use codon optimized ORF in the method rendered obvious by Kumar and Chernaya and Chen to increase translation efficiency.  Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10077459. Although the claims at issue are not identical, they are not patentably distinct from each other because they both encompass methods of in vitro transcription that using a RCA product amplifying a sequence that does not have bacterial original of replication.  The method steps claimed in the ‘459 patent overlaps with the method steps of the present application.  Therefore, they are not patentably distinct from each other.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636